DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/01/2021, the application is now in condition for allowance. 



	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with KEVIN C. KUNZENDORF (Reg. number 23373) on 04/02/2021.
The application has been amended as follows: 

The specification has been amended as follows:
The abstract filed on 07/17/2019 is two long and comprises two paragraphs, the abstract as has been replaced as follows:

ABSTRACT
A sealing assembly for a turbine is provided.  The turbine includes stages each including a nozzle blade extending between radially inner and outer platforms, the outer platform including a spoiler which delimits a groove.  The assembly includes a ring, a tab, and an anti-wear foil.  The ring is to be attached to an outer casing of the turbine.  A part of the sealing tab is engaged in a first housing of a ring sector of the ring and another part in a second housing of an adjacent ring sector.  The anti–wear foil, open upstream, is mounted in the groove.  The downstream end of the ring sectors are to be engaged in the anti–wear foil.  Each of the first and second housings is formed by a slot.  The tab is bent and disposed in the slots so that a downstream end of the tab extends out of the slots.


Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-10 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claims 1 and 6:
The prior art of record does not teach “A sealing assembly for a turbine rotor of a turbine of a turbomachine, said turbine including: a fixed outer casing and a plurality of stages each comprising an upstream rotor impeller and a downstream nozzle, said downstream nozzle comprising at least one blade extending between a radially inner platform and a radially outer platform, the radially outer platform comprising a spoiler at upstream end of the radially outer platform which delimits, with the remain part of the radially outer platform, an annular groove open toward an upstream end, in combination with wherein the downstream end of the plurality of ring sectors is configured to be engaged in said anti-wear foil, in that each of the first and second housings is formed by a slot comprising a radially outer wall and a radially inner wall which extend axially and in that the sealing tab is bent at its downstream end and is disposed in the slots located oppositely, so that its downstream end extends out of the slots to be able to face the anti-wear foil” as claimed in claims 1 and 6, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 2, 2021